DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note: the withdrawn claim 8 and its dependent claims are rejoined since claim 8 is amended to include features similar to those recited in claim 1, see applicant remarks filed on 05/04/2022, page 9.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Young Sun Kwan on 05/12/2022.
The application has been amended as follows: 
IN CLAIMS
1.  (currently amended)	A method of synthesizing intermediate views of a light field using a specific configuration of an input view of a light field collected by a light field acquiring device and compressing the light field, the method comprising:
selecting a configuration of specific input views of the collected light field;
synthesizing intermediate views of the light field by:
specifying coordinates of intermediate views to be synthesized and inputting the specified coordinates to a neural network, and
synthesizing intermediate views, using the neural network, based on a scene disparity, a selected configuration of the specific input views, and the specified coordinates of intermediate views;
calculating a difference between at least one intermediate view and the input view; and
compressing the difference,
wherein the configuration of the specific input views is defined by coordinates of the input view in a light field matrix collected by the light field acquiring device, and 
wherein the coordinates of the intermediate views are specified from coordinates in an area surrounded by the coordinates of the input views in the light field matrix.

2.  (original)	The method of claim 1, wherein a size of the light field matrix is M×M, M being a positive number, and
the coordinates of the input view correspond to a point included in first and last rows and a point included in first and last columns of the light field matrix having the M×M size.

3.  (previously presented)	The method of claim 2, wherein, when the M is an odd number, the point denotes a middle point in the row or column, and
when the M is an even number, the point denotes a point closest to the middle point in the row or column.

4.  (previously presented)	The method of claim 1, wherein the coordinates of the intermediate views are expressed by an integer or fraction.

5.  (currently amended)	The method of claim 1, further comprising:
calculating a light field feature map based on the selected configuration of specific input views of the light field; and
calculating the scene disparity using the neural network, based on the light field feature map.

6.  (original)	The method of claim 1, further comprising previously estimating the scene disparity by using a depth sensor.

7.  (original)	The method of claim 5, further comprising synthesizing intermediate views using a pre-trained neural network.

8.  (currently amended)	A system for synthesizing intermediate views of a light field, the system comprising:
a light field view acquiring device configured to: 
	capture an input view of a light field scene; and
	select a configuration of specific input views of the light field scene;
a first convolutional neural network configured to synthesize intermediate views based on the input view of the light field scene, a scene disparity, and specific coordinates of the intermediate views in a scene light field view array, 
wherein the configuration of the specific input views is defined by coordinates of the scene light field view array,
wherein the coordinates of the intermediate views are specified from coordinates in an area surrounded by the coordinates of the input views in the scene light field view array, and
wherein the system is further configured to calculate a difference between at least one intermediate view and the input view, and compress the difference.

9.  (original)	The system of claim 8, further comprising:
a first calculation module configured to calculate a light field scene feature map based on the input view of the light field scene;
a second convolutional neural network module configured to calculate a scene disparity based on the light field scene feature map;
a disparity level setting module configured to set a disparity level set of {d1, … dL};
a second calculation module configured to calculate a new view with respect to each disparity level using each input view through an equation 
wherein   denotes a color value of a pixel at a position of coordinates s = (x, y) obtained from N input views pi at a specific disparity level dl; and
a third calculation module configured to calculate from respective generated views, a feature map indicating two characteristics of an average value of color and brightness of the pixel with respect to the disparity level.

10. (previously presented)	The system of claim 8, further comprising a depth sensor configured to provide a depth value used to previously estimate the scene disparity.

11.  (original)	A mobile device comprising a system for synthesizing intermediate views of a light field, the system performing the method of synthesizing intermediate views of a light field according to claim 1.

12.  (canceled)	






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Neither Ha nor Somanath teaches a method of synthesizing intermediate views of a light field using a specific configuration of an input view of a light field collected by a light field acquiring device and compressing the light field, the method comprising: selecting a configuration of specific input views of the collected light field; synthesizing intermediate views of the light field by: specifying coordinates of intermediate views to be synthesized and inputting the specified coordinates to a neural network, and synthesizing intermediate views, using the neural network, based on a scene disparity, a selected configuration of the specific input views, and the specified coordinates of intermediate views; calculating a difference between at least one intermediate view and the input view; and compressing the difference, wherein the configuration of the specific input views is defined by coordinates of the input view in a light field matrix collected by the light field acquiring device, and wherein the coordinates of the intermediate views are specified from coordinates in an area surrounded by the coordinates of the input views in the light field matrix in claims 1 and 8, see the remarks filed on 05/04/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425